DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2020-079138 filed on 04/28/2020.
Information Disclosure Statement
	The information disclosure statement (IDS) was submitted on 04/27/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1-3, 8, 11-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Theopold et al. (US PGPUB US 2019/0010924 A1, hereinafter referred to as “Theopold”) in view of KANEMARU et al. (WO 2018109993 A1, hereinafter referred to as “KANEMARU”), and further in view of PARK HYUNG RYONG (KR 20060061141 A, hereinafter referred to as “PARK”).
Regarding Claim 1, Theopold teaches A condition monitoring device (Fig. 7, a wind turbine control unit 7) for a wind turbine power generating apparatus for monitoring a condition of an auxiliary system of the wind turbine power generating apparatus, 
the auxiliary system including a plurality of auxiliary motors (Fig. 2, a motor 93a, 93b, 93c) and an auxiliary motor power supply system (Para 0095, “power supply”) for supplying power to the plurality of auxiliary motors, 
the auxiliary motor power supply system including a power-supply-side line (Fig. 2, field buses for data connection; Para 0066, “field buses”) connected to a power supply, and a plurality of auxiliary-motor-side lines (Fig. 2, field buses for data connection; Para 0066, “field buses”) diverging from the power- supply-side line and connected to the plurality of auxiliary motors, respectively, 
the condition monitoring device comprising: ; and a control device (control module 91a, 91b, 91c) for controlling the plurality of auxiliary motors (Para 0066, “FIG. 2 shows as a functional overview a pitch control system 81, 91a, 91b, 91c of a prior art wind turbine 1 interacting witch the wind turbine control unit 7.  … Each pitch drive control module 91a, 91b, 91c eventually controls a motor 93a, 93b, 93c”), 
… when a generator of the wind turbine power generating apparatus is in a standby state … (Para 0097, “after the wind turbine is powered on, the pitch system control module 81 will start in POWER ON state 101, will switch autonomously to REMAIN state 102, if the basic conditions are met, and then will enter and stay in STANDBY state 103. Triggered by a command it will switch from STANDBY state 103 to NORMAL state 104, MANUAL state 108 or, to EMERGENCY state 105”). That is, Theopold teaches a standby state of the wind turbine where the control module controls to stay in a standby state and switch a mode by a command’s trigger.  
Theopold fails to explicitly disclose a current measurement device for measuring a current flowing through the power- supply-side line.  However, KANEMARU teaches a current measurement device (a current detector) for measuring a current flowing through the power- supply-side line (“The motor 15 is connected to a power line 11 for driving the motor …. The current detector 70 measures the current flowing through the wiring (step S001)” disclosed in page 3 of English machine translation; “FIG. 8 is a diagram … current detectors 70a, 70b, 70c connected to any of the three-phase wires connected to the motors 15a to 15c …” disclosed in page 5 of English machine translation).  
Theopold and KANEMARU fail to explicitly disclose the limitation related to “a single sequential operation mode”, i.e., 
wherein 
However, PARK teaches wherein the control device is configured to, …, execute a single sequential operation mode (“sequentially driven one at a time”) in which each of the plurality of auxiliary motors is singly and sequentially operated (Fig. 2; “A driving signal for controlling the motor is applied to each of the motors, and the driving power supplied from the power supply unit is selectively supplied to the plurality of motors so that the plurality of motors are sequentially controlled in a predetermined order” and “When the step motors 12_1, 12_2,..., 12_N are sequentially driven one at a time, …” taught in Abstract and page 2  of English machine translation), and 
wherein the current measurement device is configured to measure a current flowing through the power-supply-side line during execution of the single sequential operation mode by the control device (“The plurality of motors may be achieved by a control method including selectively supplying driving power to the plurality of motors such that the plurality of motors are sequentially controlled in a predetermined order”, “when the step motors 30_1, 30_2, ..., 30_N are sequentially controlled, a switching circuit is composed of one port for outputting a selection signal for each step motor 30_1, 30_2, ..., 30_N, a transistor, and a resistor” taught in pages 3-4 of English machine translation). 
	Theopold, KANEMARU and PARK are all considered to be analogous to the claimed invention because they are in the same field of an abnormality diagnosis device for monitoring the motor side connected to the power transmission mechanism, controlling a wind turbine, and sequentially controlling a plurality of motors in a predetermined order. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Theopold in view of KANEMARU to incorporate the teachings of PARK by providing operations of measuring the current and controlling the motors by sequentially operating the motors when the generator is in a specific state (i.e., a standby state), taught by PARK, thusly improving efficiency in abnormality diagnosis of the auxiliary system including a plurality of motors. 

Regarding Claim 2, Theopold fails to explicitly disclose, but KANEMARU teaches an abnormality diagnosis device (Fig. 1, an abnormality diagnosis apparatus 100) configured to perform abnormality diagnosis of the auxiliary system, based on a measurement result of the current measurement device (“an abnormality diagnosis apparatus 100 that detects an abnormality in an electric motor 15 managed by a motor control center” page 2 of English machine translation). 
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Theopold to incorporate the teachings of KANEMARU by providing operations of perform abnormality diagnosis of the auxiliary system including the motors based on the measured current, taught by KANEMARU, thusly improving efficiency in abnormality diagnosis of the auxiliary system including the plurality of motors. 

Regarding Claim 3, Theopold in view of KANEMARU fails to explicitly disclose, but PARK teaches wherein the control device is configured to sequentially activate each of the auxiliary motors at a predetermined timing based on a trigger signal ( a driving signal) in the single sequential operation mode (Abstract, “A driving signal for controlling the motor is applied to each of the motors, and the driving power supplied from the power supply unit is selectively supplied to the plurality of motors so that the plurality of motors are sequentially controlled in a predetermined order”), and 
wherein the abnormality diagnosis device is configured to perform abnormality diagnosis of the auxiliary system, based on the trigger signal and the measurement result of the current measurement device (Abstract, pages 3-4 of English machine translation).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Theopold in view of KANEMARU to incorporate the teachings of PARK by providing operations for enabling the trigger signal (i.e., the driving signal) to activate each motor and sequentially operate the motor in the predetermined timing designated in the predetermined order, taught by PARK, thusly improving efficiency in abnormality diagnosis of the auxiliary system including the plurality of motors. 

Regarding Claim 8, Theopold in view of KANEMARU fails to explicitly disclose, but PARK teaches the limitation related to “a progress status”, i.e., the control device is configured to operate each of the plurality of auxiliary motors in the single sequential operation mode according to a progress status number indicating a progress status (a predetermined order) of the single sequential operation mode, and 
wherein the abnormality diagnosis device is configured to acquire data of the current measured by the current measurement device chronologically in association with the progress status number, and perform abnormality diagnosis of the auxiliary system, based on the data of the current and the progress status number (Abstract, “A driving signal for controlling the motor is applied to each of the motors, and the driving power supplied from the power supply unit is selectively supplied to the plurality of motors so that the plurality of motors are sequentially controlled in a predetermined order”; pages 3-4 of English machine translation).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Theopold in view of KANEMARU to incorporate the teachings of PARK by providing operations for acquiring the measured current data, taught by KANEMARU, and sequentially operated the motors in a predetermined order (i.e., a progress status), taught by PARK, thusly improving efficiency in abnormality diagnosis of the auxiliary system including the plurality of motors. 


Regarding Claim 11, Theopold teaches wherein the plurality of auxiliary motors includes at least one of a fan motor, a pump motor, a yaw motor for adjusting a yaw angle, or a pitch motor for adjusting a pitch angle included in the wind turbine power generating apparatus (Para 0003, “each rotor blade includes a pitch adjustment mechanism configured to rotate each rotor blade about its pitch axis. By rotating the rotor blades about their pitch axis,”; Para 0011; Para 0023, “a pitch system controller, or a yaw control system … the pitch drive controller. … controlling the pitch angle of one of the three rotor blades”).
Respectfully note that various motors such as a fan motor, a pump motor, a yaw motor or a pitch motor in a wind turbine system with which are used to adjust corresponding angles are common knowledge and is merely indicative or well known in the art at the effective filing date, as Ritter, prior art but not relied on, discloses (see Para 0018 and Para 0029). 

Regarding Claim 12, Theopold fails to explicitly disclose, but KANEMARU teaches wherein the abnormality diagnosis device is configured to perform at least one of harmonic analysis, sideband analysis, pattern analysis of transient current values, or distortion analysis on data of the current measured by the current measurement device, and perform abnormality diagnosis of the auxiliary system, based on a feature extracted from the data of the current ( “The analysis unit 25 analyzes current data transmitted from the current detector 70 and stored in the memory unit 26. The analysis unit 25 includes a spectrum analysis unit 25a, a sideband analysis unit 25b, a frequency analysis unit 25c …. the sideband analysis unit 25b detects all spectrum peaks from the spectrum waveform obtained from the spectrum analysis unit 25a (step S004)”, page 3 of English machine translation; “The abnormal frequency counting unit 25d is an analysis unit that detects the number of power source frequencies and their harmonics, belt rotation frequencies and their harmonics, motor rotation frequencies, and other sideband waves”, page 4 of English machine translation).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Theopold to incorporate the teachings of KANEMARU by providing operations for the abnormality diagnosis in a manner of analyzing the measured current data’s characteristics such as their harmonics and sideband waves, taught by KANEMARU, thusly improving efficiency in abnormality diagnosis of the auxiliary system including the plurality of motors.

Regarding Claim 14, it is a method type claim having similar limitations as of claim 1 above. Therefore, it is rejected under the same rationale as of claim 1 above.

2.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Theopold in view of KANEMARU and further in view of PARK and KATO (WO 2018158910 A1, hereinafter referred to as “KATO”)
Theopold, KANEMARU and PARK fail to explicitly disclose, but KATO teaches wherein the current measurement device is configured to acquire a waveform of a three- phase alternating current (“the current sensor data of the three-phase motor”, page 3 of English machine translation)  for driving the auxiliary motors by high-speed sampling (“The current information of the current sensors 4a and 4b acquired by the current measuring unit does not necessarily have to be a constant sampling interval…. The sampling rate is 100 Hz and the data measurement time is 1 second. As shown in FIGS. 4 and 5, based on the respective current waveforms obtained as a result of sampling at high speed”, page 4 of English machine translation), and 
wherein the abnormality diagnosis device is configured to perform abnormality diagnosis of the auxiliary system by applying FFT to data of the current acquired by the high- speed sampling (“one-phase current sensor information is acquired by the current measurement unit 11, and the diagnosis unit 12 performs diagnosis based on the value of the specific frequency spectrum of the spectrum obtained by Fourier transform. Since the change in the specific frequency spectrum is measured by Fourier transform”, page 2 of English machine translation).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Theopold in view of KANEMARU and PARK to incorporate the teachings of KATO by providing operations for performing abnormality diagnosis by high-speed sampling the data of the three-phase current with a Fourier transform, taught by KATO, thusly improving efficiency in abnormality diagnosis of the auxiliary system including the plurality of motors.

Allowable Subject Matter
Claims 4-7 and 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner's statement for the reasons for allowance:
Regarding claim 4, the prior art does not teach or suggest, in combination with the rest of the limitations of Claim 4,
" ... the abnormality diagnosis device is configured to: extract, from data of the current measured by the current measurement device during execution of the single sequential operation mode, data of the current for a second period which is at least a part of an operating period of the i-th auxiliary motor, excluding data of the current for a first period which is a period from start of the trigger signal to activation of the i-th auxiliary motor; and perform abnormality diagnosis of at least one of the i-th auxiliary motor or a rotary machine connected to the i-th auxiliary motor, based on the data of the current for the second period".
Claims 5-7 would also be allowable, since they depend on would-be allowable claim 4.

Regarding claim 9, the prior art does not teach or suggest, in combination with the rest of the limitations of Claim 9,
“the progress status number includes, for each auxiliary motor, a progress status number corresponding to a third period which is at least a part of a period during which a rated current is applied to the auxiliary motor, and wherein the abnormality diagnosis device is configured to perform, based on data of the current associated with the progress status number corresponding to the third period among the data of the current measured by the current measurement device during execution of the single sequential operation mode, abnormality diagnosis of at least one of the auxiliary motor corresponding to the progress status number or a rotary machine connected to the auxiliary motor”.
Claim 10 would also be allowable, since they depend on would-be allowable claim 9.

Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ritter et al. (US PGPUB US 2017/0145989 A1) teaches a wind turbine system including various motors such as a fan motor, a pump motor, a yaw motor or a pitch motor. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BYUNG RO LEE whose telephone number is (571)272-3707.  The examiner can normally be reached on Monday-Friday 8:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on (571) 272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-2555.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BYUNG RO LEE/Examiner, Art Unit 2866     
/Patrick Assouad/Supervisory Patent Examiner, Art Unit 2858